The petitioner Willie Cauley was indicted by the grand jury empanelled in the Circuit Court of Covington County for murder in the first degree, the indictment charging that he killed Milford Gautney by shooting him with a gun. On his trial petitioner pleaded not guilty, and issue being joined, he was convicted of murder in the second degree and his punishment fixed by the jury at imprisonment in the penitentiary for ten years, followed by judgment of conviction and sentence from which he appealed to the Court of Appeals where said judgment was affirmed. He brings the case here by application for the issuance of the writ of certiorari.
Upon examination of the opinion of the Court of Appeals in connection with the application, it appears that the questions treated by the Court of Appeals were correctly decided.
The application for the issuance of the writ of certiorari is, therefore, denied.
Writ denied.
GARDNER, C. J., and LIVINGSTON and SIMPSON, JJ., concur.